Title: To George Washington from Joseph Chew, 10 May 1758
From: Chew, Joseph
To: Washington, George



Dear Sir
New London [Conn.] May 10th 1758

I Reced your Very kind Letter by my Brother and assure you both my Little Partner and self Return you our sincere thanks for your kind wishes, how Earnestly Dear sir do I wish your Busseniss would now Call you to the northward that I might

have an oppertunity of behaving to you in a more suitable manner then I could when you was last here[.] believe me when I say my Sincere hearty good wishes accompanys Every undertaking & step you take and Permit me to add that you have my Earnest Prayers, that you may make a Glorious & successfull Campain, after which I hope you will meet with that Reward and notice from your king & Country you have so Long merrited; and so greatly deserved.
The Transports & Troops for Hallyfax sail’d last Wensday from New York[.] we have a Report that Admiral Boscowin is arrived, but that the post must detirmin who will be here in about one hour if so you will find it in the Boston papers wch I shall inclose you. our Levys here do not goe on with that success & spirrit I could wish, N. England Vanity seems to be at as high a flow as Ever, it would divert you to see Many of the Officers they have appointed, one of the finest Fellows in this Colony was absolutely Rejected by the Assembly, for no other thing then using the following words at Lake George (1755) when the Forces seem’d inclynable to give way—Dam ye my Lads, stand to the Breastwork & fire away you kill them Faster then the Devill can Carry them off.
This was & is Esteemed by Our Pious sactified Brutes, as great Prophaness & shows the want of Faith & Grace.
if I Receive a more than ordinary Joy at the Preparations which are making this season it is at the Promising Prospect from those in my own Country. I am much Pleased to hear of the number of Indians you have and hope your operation will begin before they are disatisfied at Lying still. I will Write you Every Post and give you as Early Accots as Possible of what is doing here, and hope to hear from you what passes in your Neighbourhood, be Assured that I am with Real truth & Respect my Dear Sir Your Most Affectionate

Jos. Chew

